DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 5/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/221,727; 16/221,751; and 16/540,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, and 26 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koivusalmi et al. (US 2007/0131579 A1).
Koivusalmi discloses a lubricating oil having viscosity index of at 129 (which is between 120 and 133), has 2R+N/1RN of .26 (calculated). Koivasalmi also discloses that API Group III has KV100 = 3.0 - 8.0 mm2/s (cST), VI =140, and (2R+N/1RN) = 0.16 (calculated, table 4).  The lubricant also comprises at least one additive, at least 95 wt. % saturate hydrocarbons , at least 30 wt. % of naphthenes, preferably more than 55 vol. % of paraffins,  pour point of from 0 to -57, and Noack volatility between .5 and 20 wt. %.  See paragraphs [0121], [0126], [0130], [0132], [0138], example 4; tables 3 and 4, claims 19-21. 
Koivusalmi teaches that it is contain 60 %, preferably more than 99 % of paraffins. Koivusalmi [0121]; therefore, teaches the paraffins is wihin 30-70 %. Alternatively,
The test for obviousness is what the teachings and disclosures of the prior art would have suggested to one of ordinary skill in the art, even including unpreferred embodiments. See In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koivusalmi et al. (US 2007/00131579 A1).

Koivusalmi does not teach a Noack volatilities and CCS as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the composition of Koivusalmi by having a Noack volatilities and CSS as claimed because of the similarities between the claimed composition and the compositions of Koivusalmi. 

Response to Arguments (filed on 4/26/2021)
	The argument that Koivusalmi teaches preferably more than 99 % paraffins and does not teach the base stock having about 30 to about 70 wt.% paraffins as claimed is not persuasive because Koivusalmi teaches that the base stock contains about 60 vol. % paraffins (see [0121). Alternatively, the test for obviousness is what the teachings and disclosures of the prior art would have suggested to one of ordinary skill in the art, even including unpreferred embodiments. See In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TAM M NGUYEN/Primary Examiner, Art Unit 1771